2.	Applicant’s election without traverse of the species identified at page 5 in the reply filed on December 21, 2021 is acknowledged.
	The elected species has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  Accordingly, search and examination has been extended to all of the species encompassed by the instant claims, which have been examined on the merits in their entirety.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	Amino acid sequences subject to the sequence disclosure rules are present at, e.g., page 3, lines 8-9, 11-12, and 14-15; page 3, line 16 - page 5, line 4; pages 6 and 59; and page 60, line 11.  These sequences have not been provided with SEQ ID NOS as required by 37 CFR 1.821(d).  Because of the number of sequences involved, it is unclear if each of these sequences is listed in the Sequence Listing filed June 18, 2020.
	If necessary, Applicant must provide a substitute computer readable form (CRF) copy of the Sequence Listing, a substitute paper copy of the Sequence Listing as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same and include no new matter as required by 37 CFR 1.825(a) and (b). Alternatively, Applicants may submit a Sequence Listing in an ASCII text file which will serve as both the paper copy required by 37 CFR 1.821(c) and the CRF required by 37 
	The computer readable form of the Sequence Listing filed June 18, 2020 was approved by STIC for matters of format.
4.	The disclosure is objected to because of the following informalities:  Amino acid sequences subject to the sequence disclosure rules are present at, e.g., page 3, lines 8-9, 11-12, and 14-15; page 3, line 16 - page 5, line 4; pages 6 and 59; and page 60, line 11.  These sequences have not been provided with SEQ ID NOS as required by 37 CFR 1.821(d).  Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 14, recites a C1 alkenyl and a C1 alkynyl.  However, alkenyl and alkynyl groups require a minimum of two carbon atoms.  It is believed that both occurrences of “C1” should be changed to “C2”.  Claim 1, third-to-last line, 6-C10 “alkyl”.  This group overlaps in part with the optionally substituted C1-C6 alkyl in the fourth-to-last line of claim 1.  In view of the number of carbon atoms recited, it is queried as to whether Inventors intended to recite an optionally substituted C6-C10 “aryl”.  Compare page 19, lines 25-26, of the specification.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 2 recites the same limitations which are recited in independent claim 1, Formula I and lines 9-10.  Accordingly, dependent claim 2 is identical in scope with the independent claim, and does not further limit the subject matter of the independent claim as required by the statute.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claims 1-20 are objected to because of the following informalities:  At claim 1, third-to-last line, “or” should be inserted after the first comma in the line and before “optionally”.  Appropriate correction is required.

9.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and (d), and the claim objections set forth in this Office action.  The prior art of record does not teach or render obvious polypeptides comprising the structure recited in independent claim 1, and in particular does not teach or render obvious polypeptides comprising the functionally defined sequences in combination with the i,i+7 crosslinking/stapling.
	The Bellmann-Sickert et al article (J. Bio. Chem., Vol. 290, pages 1752-1759), cited in the International Search Report, has been carefully considered with respect to its teaching of stapled peptides S1-TM4(88-100)-N95 and S2-TM4(88-100)-N95 in Figure 2.  These two peptides are stapled at i, i+7 positions, as is required by the instant claims.  These two stapled peptides are based upon Hsmr transmembrane helix 4, with the relevant sequence being shown in Figure 2, linear peptide TM4.  The two stapled peptides comprise an N95 substitution, and the substitution of N for V is a non-conservative substitution.  Because the instant claims require X1-X6 to consist of consecutive amino acids of an α-helix of a monomer of a small multidrug resistance transporter “or conservative substitutions thereof”, these two stapled peptides do not anticipate or render obvious the instant claimed polypeptides.  Further, because the N95 substitution is present in order to eliminate hemolytic activity towards human red blood cells (see the paragraph bridging pages 1756 and 1757), the Bellmann-Sickert et al article is deemed to teach away from forming the i,i+7 stapled peptides without the N95 substitution.  Note also that the other four stapled peptides taught by the Bellmann-Sickert et al article comprise i,i+4 staples, 
	Walensky et al (U.S. Patent Application Publication 2017/0008930), cited in the International Search Report, has been carefully considered but is not deemed to teach or render obvious the instant claimed invention.  Walensky et al do not disclose or suggest stapling a polypeptide which is a monomer of a small multidrug resistance transporter or a conservative variant thereof.  Combination of Walensky et al with the Bellmann-Sickert et al article does not arrive at the claimed invention because of the deficiencies of the Bellmann-Sickert et al article discussed above.
	Deber (U.S. Patent Application Publication 2019/0352339) is cited as art of interest.  Inventor Deber is a co-author of the Bellmann-Sickert et al article discussed above, and paragraph [0210] of Deber cites to the Bellmann-Sickert et al article discussed above.  Deber does not teach peptides comprising at least fourteen amino acids corresponding to a small multidrug resistance transporter.  Deber’s only exemplified peptides comprise thirteen amino acids.  See, e.g., paragraph [0017].  Further, Deber only teach i,i+4 stapling, rather than the i,i+7 stapling required by the instant claims.  See, e.g., Figure 4B and paragraph [0033].
	The Poulsen et al article (Antimicrobial Agents and Chemotherapy, Vol. 56, pages 3911-3916) is cited as art of interest, teaching a peptide corresponding to the transmembrane α-helix 4 
	The Bay et al article (Biochimica et Biophysica Acta, Vol. 1778, pages 1814-1838) is cited to show the general state of the art.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 28, 2022